ICJ_009_CompetenceAdmissionGA_UNGA_NA_1949-12-02_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

COMPETENCE DE L’ASSEMBLEE GENERALE
POUR L'ADMISSION DE NOUVEAUX
MEMBRES DES NATIONS UNIES

ORDONNANCE DU 2 DÉCEMBRE 1949

1949

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

COMPETENCE OF THE GENERAL ASSEMBLY
FOR THE ADMISSION OF NEW MEMBERS
TO THE UNITED NATIONS

ORDER OF DECEMBER 2nd, 1949

SOCIETE D’EDITIONS A. W. SIJTHOFFS

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
La présente ordonnance doit être citée comme suit :

« Compétence Assemblée générale (admission nouveaux Membres),
Ordonnance du 2 décembre 1949: C. I. ]. Recueil 1949, p. 241.»

This Order should be cited as follows:

“Competence General Assembly (admission new Members),
Order of December and, 1949: I.C. ]. Reports 1949, p. 241.”

 

No de vente: 27
Sales number

 

 

 
241

INTERNATIONAL COURT OF JUSTICE
| 1949
December 21
General List
No. 9

YEAR 1949

Order made on December 2nd, 1949.

COMPETENCE OF THE GENERAL ASSEMBLY
FOR THE ADMISSION OF NEW MEMBERS
TO THE UNITED NATIONS

The International Court of Justice,
Having regard to Articles 48, 66 and 68 of the Statute,
Having regard to Article 37 of the Rules of Court,

Whereas, on November 22nd, 1949, the General Assembly of
the United Nations adopted a Resolution requesting the Court
for an advisory opinion on the following question :

“Can the admission of a State to membership in the United
Nations, pursuant to Article 4, paragraph 2, of the Charter,
be effected by a decision of the General Assembly when the
Security Council has made no recommendation for admission
by reason of the candidate failing to obtain the requisite
majority or of the negative vote of a permanent Member
upon a resolution so to recommend ?”

Whereas certified true copies of the English and French texts
of the Resolution of the General Assembly were transmitted to
the Court by means of a letter dated November 25th, 1949, signed
by the Secretary-General of the United Nations ;

Whereas, on December 2nd, 1949, the Registrar, in pursuance
of Article 66, paragraph 1, of the Statute, gave notice of the
request to all States entitled to appear before the Court ;

4
ORDER OF 2 XII 49 (COMPETENCE GENERAL ASSEMBLY) 242

Whereas the question submitted by the General Assembly
for advisory opinion mentions Article 4 of the Charter of the
United Nations and the special and direct communication provided
for in Article 66, paragraph 2, of the Statute has been addressed
to the governments of States signatory to that instrument ;

1. Appoints Tuesday, January 24th, 1950, as the date of expiry
of the time-limit within which written statements relating to the
question on which the Court’s opinion has been asked may be
filed by the aforesaid States ;

2. Reserves the rest of the procedure for further decision.

Done in English and French, the English text being authorita-
tive, at the Peace Palace, The Hague, this second day of December,
one thousand nine hundred and forty-nine.

(Signed) J. G. GUERRERO,
Acting President.

(Signed) E. HAMBRO,
Registrar. :
